              EXHIBIT A




A072A
(Rev. 8/82)
KING- & SlPAI.DING- S?JPS^P                                         1180 Peachtree Street N.E.
                                                                    Atlanta, GA 30309-3521
                                                                    Tel: +1 404 572 4600
                                                                    Fax: +14045725100
                                                                    www.kslaw.com


                                                                    Jonathan R. Chally
                                                                    Direct Dial: +14045724673
                                                                    Direct Fax: +14045725100
                                                                    jchally@kslaw.com




March 7, 2019

VIA EMAIL
The Honorable Richard W. Story
Attn: Stacey Kemp, Courtroom Deputy
Stacey_Kemp@gand.uscourts.gov
United States District Court
Northern District of Georgia

        RE: AviaSupport Int'I, Inc. v. Delta Air Lines, Inc., No. l:16-cv-4660-RWS -
        Motion for Protective Order

Dear Judge Story:

       I write to move for a protective order related to third-party subpoenas served by Plaintiff
AviaSupport International, Inc. ("Avia") on Skyview Consulting Partners ("Skyview") and
Skyview's founder and Executive Director, Basil Papayoti, and subpoenas to be served on Turbine
Engine Support, LLC ("TES"), and TES's President, William Metera. Skyview and TES are
former third-party sales representatives of Delta Air Lines, Inc. ("Delta"). Avia's attempt to seek
documents related to third-party sales representatives other than Avia has already been rejected by
this Court twice, each time with the ruling that such information is irrelevant to this case.

       Undeterred, Avia is now pursuing yet another means to obtain this material. Avia now
seeks these documents directly from Avia's competitor third-party sales representatives. Delta
moves for a protective order prohibiting this action. The subpoenas seek any and all contracts or
agreements entered into by Delta and Skyview or TES, respectively, that relate to (1) Delta's
provision of airline maintenance repair services and/or (2) Delta's marketing or providing
consulting services concerning such maintenance. See Exhibit A (Notice of Issuance of Third-
Party Subpoenas to Skyview and Mr. Papayoti), Exhibit B (March 4, 2019 Letter to Mr. Metera,
attaching subpoenas to TES and Mr. Metera). The subpoenas to Skyview and Mr. Papayoti were
served on March 1, 2019. Avia's counsel has indicated that it intends to serve the subpoenas on
TES and Mr. Metera later this week. As the Court has already ruled twice before, these documents
are not relevant to this case.


        Under Federal Rule of Civil Procedure 26(c), a party may move for a protective order
against a subpoena when the subpoena seeks irrelevant information. See Beecher Carlson
Holdings, Inc. v. Stern Risk Partners, ZZC,No. 1:15-CV-1031, 2015 WL 13333633, *6 (N.D. Ga.



DMSLIBRARY01\33919341.v7
March 7, 2019
Page 2


Nov. 3, 2015) (granting defendants' motion for protective order "protecting the non-parties from
responding to or otherwise producing documents in response to" portions of the subpoena
requesting documents that were irrelevant); Sun Capital Partners, Inc. v. Twin City Fire Ins. Co.,
303 F.R.D. 673, 678 (S.D. Fla. Dec. 3, 2014) ("[U]nder Federal Rule of Civil Procedure 26(c), a
party to a lawsuit may move the Court for entry of a protective order and challenge third-party
subpoenas on the basis that they seek irrelevant information."); Armas v. Miabraz, LLC, No. 12-
CP/-20063, 2012 WL 13014668, at *1 n.2 (S.D. Fla. June 22, 2012) ("[Although a party may
have limited standing to quash a subpoena pursuant to Federal Rule of Civil Procedure 45, it has
standing to move for a protective order under Federal Rule of Civil Procedure 26(c) if the
subpoenas seek irrelevant information.").


        Such is the case here, where Avia's subpoenas seek infonnation that the Court has already
ruled—on two different occasions—is irrelevant. In January 2018, Avia submitted a letter request
that the Court compel production of contracts and settlement agreements entered into by Delta
with other third-party sales representatives like Skyview and TES. Following the parties'
submission of letter briefs, the Court held that Avia is not entitled to these documents because they
are not relevant to this dispute. See Doc. 25 at 1-2 ("[Avia] is not entitled to the discovery it seeks
. . . pertaining to Delta's relationships with third-party sales representatives who have no
connection to the present case."). Later, in January 2019, Avia again sought discovery of Delta's
agreements with third-party sales representatives. Delta moved for a protective order, which the
Court granted on January 30, 2019, stating that Delta "is not required to produce third-party
documents, except those documents on which it may intend to rely in support of its position
regarding the termination of the Avia/Delta agreement." See Doc. 42 at 2.


        The Court has correctly ruled that agreements with other third-party sales representatives
are not relevant in this matter. The terms of, and circumstances regarding, Delta's relationship
with other third-party sales representatives have nothing to do with the construction of the
agreement between Delta and Avia and whether that agreement requires Delta to pay commissions
to Avia as long as Delta TechOps services AeroMexico and GOL, as Avia contends. M^aldonado
v. Unnamed Defendant, 648 F. App'x 939, 956 (llth Cir. 2016) ("District judges have broad
authority to control the scope of discovery and may deny a motion to compel discovery if the
discovery sought is irrelevant." (citing Fed. R. Civ. P. 26(b))). That is true whether the documents
Avia seeks are in Delta's possession or in the possession of a third party.

       These documents are not only irrelevant, they are confidential and competitively sensitive.
These documents reveal the unique terms of a relationship between Delta and third-party sales
representatives that are in competition with Avia. Avia has no justifiable interest in receiving
information that reveals the terms under which Delta is (or was) willing to do business with a
competitor. The documents have no bearing on the dispute at issue in this case, and the sensitive
information should not be disclosed. See Mannington Mills, Inc. v. Armstrong World Indus., Inc.,
206 F.R.D. 525, 531 (D. Del. 2002) (granting motion to quash subpoena served by plaintiff on
nonparty competitor that sought terms of business arrangements between nonparty and defendant,
citing (1) the potential harm resulting from such disclosure and (2) the limited relevancy of the
information sought; noting that, when deciding motions for protective orders, "courts have
traditionally recognized that disclosure to a competitor is more harmful than disclosure to a
noncompetitor"); see also Porter v. Tyco Healthcare Grp. LP, No. 1:08-CV-1203-CC, 2008 WL


DMSLIBRARY01\3391934I.v7
March 7, 2019
Page 3


11320000, at *2 (N.D. Ga. June 11, 2008) (granting defendant's motion for a protective order
based on a finding of good cause because plaintiff sought confidential commercial information in
the form of documents and information pertaining to defendant's business dealings); Williams v.
Taser Int'l, Inc., No. CIVA1.-06-CV-0051-RWS, 2006 WL 1835437, at *2 (N.D. Ga. June 30,
2006) (granting in part defendant's motion for a protective order based partially on defendant's
argument that it "derives a competitive advantage in the marketplace from the proprietary
information covered by Plaintiffs' discovery requests, and the disclosure of this information to
competitors would cause [the defendant] significant harm").

        Avia persists in its pursuit of documents that this Court has already ruled are irrelevant to
this case. This issue has been decided twice before, and Avia should not be allowed to focus
further discovery efforts on a search for plainly irrelevant information. In accordance with the
Court's prior rulings. Delta requests that the Court issue a protective order against Avia's
subpoenas to Skyview, Mr. Papayoti, TES, and Mr. Metera and rule that Avia cannot obtain
material from a third party when the Court has already held that the material cannot be obtained
from Delta.


         Thank you for your attention to these issues.

                                                              Sincerely,

                                                              /s/ Jonathan R. Chally




DMSLIBRARY01\339I9341.v7
             X5WNSEND& IDCKETt LLC
                   .ATTORNEYS AT LAW



                                                                         Steven J. Pritchett
                                                                         (404) 870-8501 Main
                                                                         (404) 870-8504 Direct
                                                                         steven.pritchett@townsendlockett.com


                                                      March 12, 2019


VIA ELECTRONIC MAIL
The Honorable Richard W. Story
Attn: Stacey Kemp, Courtroom Deputy
Stacey_Kemp@gand.uscourts.gov
United States District Court
Northern District of Georgia


Re: AviaSupport International, Inc. ("ASI") v. Delta Air Lines, Inc. ("Delta")
     Civil Action No. l:16-cv-04660-RWS
     Delta Air Lines, Inc.'s IVIotion for Protective Order


Dear Judge Story:

Kindly accept this letter in response to Delta Air Lines, Inc.'s ("Delta") March 7, 2019 letter requesting a
protective order to prevent AviaSupport International, Inc. ("ASI") from obtaining relevant sales and
termination agreements from two nonparties (TES and Skyview) who, like ASI, formerly served as third-
party sales representatives for Delta (the "Subpoenaed Documents"). In its request. Delta seeks to thwart
ASI's efforts to discover the Subpoenaed Documents through narrowly-tailored nonparty subpoenas, which
impose no burden on Delta. Namely, each of the nonparty subpoenas of which Delta complains contains
only a single request: the production of air maintenance repair services agreements (and termination
agreements related thereto) which ASI has now confirmed touch on the interpretation of the 2004 Delta-ASI
agreement ("Agreement") central to this action. Respectfully, your Honor should deny Delta's request for
a protective order because Delta does not have standing to raise its objection and, even if it somehow did, it
cannot establish that "good cause" for the protective order exists.


Delta Lacks Standing. Delta's March 7 letter glosses past the standing issue for good reason. As a general
principle, a party may not move for an order to protect the rights of a nonparty witness if that witness does
not claim protection for himself. 8 Charles A. Wright, Arthur R. Miller & Richard L. Marcus, Federal
Practice and Procedure § 2035 (2018); see also Stevenson v. Stanley Bostitch, Inc., 201 FRD 551, 555 n.3



         ' Counsel for ASI previously had one third-party sales contract in its possession and TES, one of the subpoenaed
nonparties, has now produced its sales contract to ASI. While the third-party agreements available to ASI are similar to ASI's
in many respects, the provisions relating to post-termination commissions starkly contrast with ASI's and make clear the
Subpoenaed Documents are directly relevant and highly probative ofASI's central theory of the case (and Delta's dispute
thereof), namely that ASI specifically negotiated for post-termination commissions so long as pre-termination customers
continue ongoing relationships with Delta.
Honorable Richard W. Story
Page 2 of 4
March 12, 2019



(N.D. Ga. 2001); Perry v. Comm. Action Svcs., 82 F. Supp. 2d 892, 898 (N.D. 111. 2000) (noting it was
"doubtful that [plaintiff] ha[d] standing to move for a protective order on behalf of a non-party witness"). As
Delta suggests, some courts have distinguished the protective mechanisms of Rule 45 and Rule 26,
determining that Rule 26 provides an alternative basis for a party to seek protection from a nonparty
subpoena. (See Delta's March 7 Ltr. at 2.) As Delta implicitly concedes, however, the line of cases it relies
on only extends standing under Rule 26(c) where the subpoena "seeks irrelevant information." Id.
Consequently, Delta may not challenge ASI's subpoenas where the subpoenas seek relevant information.


The Subpoenaed Documents Are Relevant to the Interpretation and Termination of the Agreement.
There is little legitimate dispute that ASI's narrowly-tailored subpoenas seek relevant information. Even
after the amendments to the Federal Rules, discovery maintains its traditional broad scope. Republic of
Ecuador v. Hinchee, 741 F.3d 1185, 1189 (11th Cir. Dec. 18, 2013) ("[t]he Federal Rules of Civil Procedure
strongly favor full discovery whenever possible"); Blach-ock Allocation Target Shares, Series S Portfolio v.
The Bank of New York Mellon, 14 Civ. 9372 (GBD) (HBP), 2018 WL 2215510 at *6 (S.D.N.Y. May 14,
2018) ('"[rjelevance has been broadly interpreted to include 'any matter that bears on, or that reasonably
could lead to other matter that could bear on any issue that is or may be in the case' [.]"), quoting Oppenheimer
Fund, Inc. v. Sanders, 437 U.S.340, 351(1978).


As noted above, ASI's subpoenas are directed to two former Delta third-party sales representatives, TES and
Skyview, that provided services to Delta identical to the services ASI provided to Delta and during the same
time-frame. The Subpoenaed Documents are air maintenance repair services agreements (and related
termination agreements) between these sales representatives and Delta. Moreover, ASI did not blindly
subpoena any and all former third-party sales representatives for Delta, but rather specifically targeted TES
and Skyview as uniquely possessing relevant information. Skyview's principal, a former Delta employee,
negotiated a 2002 ASI-Delta agreement on Delta's behalf. The TES-Delta Agreement was negotiated four
months before Delta and ASI executed the 2007 amendment to the Agreement.

At a minimum, the Subpoenaed Documents are designed to elicit information upon which ASI may rely in
support of its position regarding the interpretation and termination of the Agreement. Moreover, the
Subpoenaed Documents will provide information as to whether the operative provisions of the Agreement
are boilerplate Delta provisions or unique to the Delta-ASI relationship, and therefore further touch on the
interpretation of the Delta-ASI agreement. Such agreements are relevant under both pre- and post-
amendment interpretations of the Federal Rules. Trilegiant Corp. v. Sitel Corp., 272 F.R.D. 360, 364-65
(S.D.N.Y. 2010)(finding that information regarding other contracts, statements of work, and manuals utilized
in transactions with other contractors was relevant since it could further the interpretation of the parties'
contract); Bertrandv. Yale Univ., No. 3:15-cv-1128, 2016 WL 2743489 (D. Conn, May 11, 2016) (under
"newly revised" F.R.C.P., requested third-party discovery, encompassing third-party agreements, is relevant
to inteqiretation of plaintiffs contractual agreement with defendant, and therefore discoverable). Since
Delta's request for protection rises and falls on the issue of relevance, its request fails.


Delta's insistence that this Court has previously ruled that the Subpoenaed Documents are "not relevant to
this matter" either fundamentally misunderstands the procedures established by the Federal Rules or is
disingenuous. First, none of the Court's prior rulings include a finding that the Subpoenaed Documents are
irrelevant. See Dkt. No. 25, 1/19/18 Order ("Plaintiff is not entitled to the discovery it seeks"); Dkt. No. 42,
1/20/19 Order (Defendant not required to produce third-party documents, except those on which it may rely).
Plainly, a ruling that a party is not entitled to discovery is not synonymous with a ruling that the discovery
sought is irrelevant.


Moreover, the Court's comments during the party's January 30 telephonic hearing confirms ASI's
Honorable Richard W. Story
Page 3 of 4
March 12, 2019



observation. During the teleconference. Judge Story clarified his concern with ASI obtaining the Subpoenaed
Documents from Delta: "one of the things that under the new rules we're attempting to do is to be sure that
discovery is reasonable and proportionate and that these not turn into fishing expeditions and this is
essentially let's see every third-party agreement you had so that we can see if that helps our case." Ex. A, pg.
12. Judge Story's comment implicitly recognizes that "a party requesting discovery may not be entitled,
''under the rules of proportionality, to every single relevant} document.'" Blackrock Allocation Target
Shares, 2018 WL 2215510 at *7 (emphasis added). Judge Story's comment accurately reflects that relevance
is a key step, but not the only step in assessing discoverability. "Even when the requested documents are
relevant. Federal Rule of Civil Procedure 26(b)(l) and (2) provide courts with 'significant flexibility and
discretion to assess the circumstances of the case and limit discovery accordingly to ensure that the scope
and duration of discovery is reasonably proportional to the value of the requested information, the needs of
the case and the parties' resources.'" Id. As ASI's subpoenas are both narrowly tailored and not directed to
Delta, Delta's March 7 letter carefully avoids any discussion of the proportionality element ofdiscoverability.
But any feasible Delta argument concerning proportionality would not suffice to permit Delta to interfere
with ASI's subpoenas.


Delta Cannot Establish Good Cause. Even if Delta had standing to seek protection from ASI's subpoenas
(it does not), it still must establish "good cause." Fed. R. Civ. P. 26(c). Delta makes two arguments on this
point: 1) Delta argues the information sought is irrelevant; and 2) Delta argues the Subpoenaed Documents
are confidential and competitively sensitive. As discussed above, Delta's relevancy argument fails.


Delta's second argument, that ASI should not have access to the Subpoenaed Documents — two sets of
which are already in ASI's possession — because they are confidential and competitively sensitive makes
little sense in light of the heavily negotiated, two-tier protective order already entered in this action. (Dkt.
No. 35.) Any legitimate confidentiality concern is simply remedied by designating and treating any produced
documents ATTORNEY'S EYES ONLY ("AEO") under the existing protective order. ASI has already
confirmed with Delta that it will treat the Subpoenaed Documents as AEO. Moreover, as Delta is well-aware,
its assertion that ASI and the subpoenaed nonparties are competitors is false. First, neither ASI nor any of
the third-parties service Delta under their service contracts any longer. Second, even when ASI's and the
nonparties' services were under contract with Delta, they were not competitors. Indeed, ASI, TES, and
Skyview worked contemporaneously alongside one another to grow Delta's MRO business worldwide, with
each sales representative servicing different, non-overlapping geographic territories.


In addition to other reasons discussed herein, because Delta cannot show "good cause" for entry of a
protective order, its request must be denied as a matter of law.




         - Although not required to resolve the standing issue here, it is worth noting the Court's prior proportionality
concerns are alleviated by the nonparty subpoenas, and in fact favor ASI's discovery. ASI's subpoenas place no additional
burden on Delta. ASI's subpoenas are narrowly tailored and thoughtfully drafted to capture the relevant agreements from
TES and Skyview. The Court need not guess as to the burden that ASI's subpoenas place on the various nonparties as TES
(served on March 5) quickly produced to ASI the subpoenaed Delta-TES agreements. ASI cannot conceive of stronger
evidence that its subpoenas place very little burden on the nonparties, and no burden at all upon Delta. ASI's subpoenas are
not a fishing expedition to create additional claims against Delta or to see if unknown documents "help our case." Based on
the documents currently in our possession, ASI already knows the Subpoenaed Documents help its case. Via the challenged
subpoenas, ASI is simply requesting access to these relevant documents.
Honorable Richard W. Story
Page 4 of 4
March 12, 2019




                                         Very truly yours,



                                        TOWNSEND & LOCKETT, LLC



                                               /-'^ ^'""1 / /
                                              ^•/ // / J
                                             >c^,/y ^ >^-^--


                                         Steven J. Pritchett

SJP:sjp

Enclosure


ec: Jonathan R. Chally, Esq.
          Kathleen B. Gilchrist, Esq.
          D. Tennell Lockett, Esq.
From: "Chally, Jan" <JChally@KSLAW.com>
To: Steven Pritchett <steven.pritehett@townsendlockett.com>, "Stacey_Kemp@gand.uscourts.gov"
<Stacey_Kemp@gand.uscourts.gov>
Cc: "Gilchrist, Kate" <KGilchrist@KSLAW.com>, Tennell Lockett <tennell.lockett@townsendlockett.com>
Date: 03/14/2019 11:29 AM
Subject: RE: AviaSupport International, Inc. v. Delta Air Lines, Inc. - Case No. 1:16-cv-04660 - Unopposed Request
for Extension of Time




Ms. Kemp:


Good morning. I represent Delta Air Lines, Inc. ("Delta") in this case. We were surprised to see
footnote 1 of Mr. Pritchett's response letter, where he indicates that one of the subpoena recipients at
issue in Delta's request for a protective order (Turbine Engine Support, LLC ("TES")) has already
produced information to Plaintiff in response to the subpoena Mr. Pritchett served. We were not
aware that TES had been served with the subpoena, let alone provided information in response to it,
until Mr. Pritchett's letter. Even though Mr. Pritchett had not previously notified Delta of this
production, Mr. Pritchett suggests that this production supports Avia's position in this discovery
dispute. Specifically, Mr. Pritchett contends that this production indicates that there is no burden to
subpoena recipients associated with production of the information Avia seeks. This is largely inaccurate
and, in any event, beside the point.


We now understand that Avia has at least attempted to serve subpoenas on several of Delta's former
third-party sales representatives, including: (1) SkyView Consulting Partners, (2) Basil Papayoti
(SkyView's founder and Executive Director), (3) TES, and (4) William Metera (TES's President). All of
these subpoenas were sent for service without prior notice to Delta. With respect to TES and Mr.
Metera, Avia notified Delta of these subpoenas after they were sent to Arizona for service. As soon as
Delta became aware that Avia had sent subpoenas for service, Delta took steps to raise its concerns
regarding the subpoena with Avia's counsel and with the Court. Particularly in light of those concerns -
and the fact that similar issues had been litigated and resolved in Delta's favor previously - we were
surprised that Avia would begin pursuit of information from these subpoena recipients without
informing Delta. Rule 45 of the Federal Rules, of course, requires that Avia provide notice to Delta of
these subpoenas "before [they are] served on the person to whom [they are] directed," a requirement
that is designed to "allow opposing parties to object prior to service and move to quash or for a
protective order." 9A Fed. Prac. & Proc. Civ. § 2454 (3d ed.). By sending these subpoenas out for
service in advance of informing Delta, Avia has flouted the purpose for this rule.


Even ifAvia provided notice to Delta before service - but after steps to achieve service had been taken
- Avia's attempt to limit the time within which Delta could object to these subpoenas has frustrated
Delta's ability to present this issue before subpoena recipients are required to respond. Avia should not
benefit from its strategic attempt to eliminate the opportunity for Delta to assert objections to Avia's
discovery efforts.


Perhaps more significantly. Delta's objection to these subpoenas is not based on burden, at least not a
contention that the subpoenas require production of extensive information. Rather, as Delta previously
explained, its objection to these subpoenas is based on (1) the fact that the Court has twice ruled that
this information need not be produced in this case because it is not relevant to the dispute and (2)
Delta s legitimate concerns regarding Avia obtaining confidential information from a different Delta
contracting partner regarding Delta's relationship with that contracting party. Limiting the subpoenas
to documents that may be readily identified does not resolve that objection.


Thank you for your attention to this matter.
From: Steven Pritchett <steven.pritchett@townsendlockett.com>
To: Stacey_kemp@gand.uscourts.gov
Cc: jchally@kslaw.com, "Gilchrist, Kate" <kgilchrist@kslaw.com>, Tennell Lockett
<tennell.lockett@townsendlockett.com>
Date: 03/18/2019 07:20 PM
Subject: Re: AviaSupport International, Inc. v. Delta Air Lines, Inc. - Case No. 1:16-cv-04660 - Unopposed Request
for Extension of Time




Ms. Kemp,


Please accept this email in response to Mr. Chally's March 14 email
("Email"). In an attempt to achieve a strategic advantage in
connection with the pending discovery dispute, Mr. Chally's Email
distorts the relevant facts and the conduct of ASI's counsel. In this
response, ASI seeks to clarify the relevant facts and confirm its
counsel has acted in good-faith and fully in accordance with the
Federal Rules.


First, in the Email, Delta's counsel claims ASI served subpoenas on
"several" of Delta's former third-party sales representatives. To be
clear, ASI has served subpoenas on two former third-party sales
representatives - TES and and Skyview - and served
identical/corresponding subpoenas to the principals of TES and
Skyview.


Second, Delta claims that ASI's subpoenas were sent for service
without prior notice to Delta. This is untrue. As further described
below, ASI's counsel notified Delta of the subpoenas prior to any
service attempts on TES and/or Skyview. In so doing, ASI complied
with both the letter and the spirit of Rule 45.

Skyview/Papayoti Subpoena ("Skyview Subpoena"): On February 25, ASI's
counsel notified Delta's counsel that the Skyview Subpoena was being
served. ASI achieved service on Skyview until March 1.

TES/Metera ("TES Subpoena"): On March 4, ASI's counsel notified
Delta's counsel that the TES Subpoena was being served. Service was
effectuated upon TES/Metera on March 5.


Both the Skyview and TES Subpoenas sought production of the requested
contracts on Friday, March 15, well after ASI notifed Delta of the
Subpoenas.


Rule 45 (a)(4) requires that a subpoenaing party (when requesting
records and/or inspection) provide notice and a copy of a subpoena to
any other party "before it is served on the person to whom it is
directed." Rule 45 (a)(4) does not require a specific amount of
advance notice to other parties prior to service of a subpoena. The
Federal Rules expressly provides for specific notice requirements when
it intends to do so. See, e.g.. Fed. R. Civ. P. 6(c)(l) and 27(a)(2)
(requiring 14 and 21-day notice to parties, respectively, prior to
hearing dates). Delta, in the Email, attempts to import additional
requirements into Rule 45(a)(4) without any textual basis for doing
so.



In addition to complying with the letter of Rule 45(a) (4), the timing
of ASI's notice to Delta was also in good faith. ASI's notice
provided Delta time to mount its objections well before March 15, the
anticipated production date for the Subpoenas. The fact that TES
provided its response prior to the production date (and during the
pendency of this discovery dispute) is not evidence of any bad-faith,
or violation of Rule 45(a) (4), by ASI or its counsel.

Third, according to the Email, Delta has conceded that burden is not a
concern with the TES and Skyview Subpoenas. But Delta continues to
challenge discoverability of the subpoenaed agreements on relevancy
grounds, while ignoring the fact that relevancy is not considered in a
vacuum, but rather in proportion to any burden imposed on a responding
party. Absent any significant burden, and considering ASI intends to
rely on the subpoenaed agreements in support of its position regarding
the interpretation and termination of the Agreement, the Court should
confirm the likely benefit of the TES and Skyview Subpoenas outweigh
any burden or expense on Delta, TES, and/or Skyview. Fed. R. Civ. P.
26(b)(1).

Finally, Delta's confidentiality concerns are fully addressed by ASI's
assurances that it will treat the productions from TES and Skyview as
Attorney's Eyes Only under the existing protective order.


For the reasons stated herein and in the undersigned's March 12 letter
to the Court, ASI respectfully requests that the Court deny Delta's
request for a protective order concerning the TES and Skyview
Subpoenas. Again, thank you for your ongoing attention to this
matter.


Best regards,



Steven J. Pritchett, Esq.
Townsend & Lockett, LLC
(404) 870-8504 (office)
(404) 803-2372 (mobile)
steven.pritchett@townsendlockett.corn
